Title: To James Madison from William Lee, 3 October 1801 (Abstract)
From: Lee, William
To: Madison, James


3 October 1801, Bordeaux. Recent accounts leave no doubt that peace between France and Great Britain either is already concluded or will be soon. Encloses copies of two letters from a Paris banking house to friends of Lee’s in Bordeaux and quotes from two other letters he has received from Paris—the first, dated 24 Sept., mentioning that negotiations are “going on with great activity” and the other, of 29 Sept., reporting that “the preliminaries are certainly signed” and describing purported terms. Adds in a 4 Oct. postscript that nothing “more decisive” has arrived.
 

   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 2 pp.; in a clerk’s hand, except for Lee’s signature and postscript. The enclosed letters (3 pp., in French; docketed by Wagner) of 26 and 28 Sept. from Rougemont & Cie. of Paris to Messrs. Perrot and Binaud predict peace and suggest that preparations be made to take prompt advantage of the restoration of trade.


   A full transcription of this document has been added to the digital edition.
